 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FLOYD SEALY,                                      No. 2:19-cv-1205-JAM-EFB P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    AVILA, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On March 10, 2020, the court determined that plaintiff’s complaint had
19   alleged, for screening purposes, viable claims against defendants Amarillas, Simmons, Avila,
20   Giardino, Her, and Rocke, but had not alleged any viable claims against defendant Miller. ECF
21   No. 18. The court informed plaintiff he could proceed with the claims against defendants
22   Amarillas, Simmons, Avila, Giardino, Her, and Rocke or file an amended complaint within 30
23   days. Id. Plaintiff has elected to proceed only with the claim against defendants Amarillas,
24   Simmons, Avila, Giardino, Her, and Rocke. See ECF No. 19.
25   /////
26   /////
27   /////
28
                                                        1
 1          Accordingly, IT IS RECOMMENDED that plaintiff’s claims against defendant Miller be
 2   dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: April 2, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
